Citation Nr: 1207607	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for shin splint, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for shin splint, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis with tendonitis.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 2006 to March 2007.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified in support of these claims during hearings held at the RO in April 2010, before a Decision Review Officer, and in November 2011, before the undersigned Veterans' Law Judge.

The Board addresses the claims of entitlement to an initial evaluation in excess of 10 percent for shin splint, right lower extremity, entitlement to an initial evaluation in excess of 10 percent for shin splint, left lower extremity, and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis with tendonitis in the REMAND section of this decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

Depression preexisted service, but did not increase in disability therein.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on her claim by letters dated in June 2007 and May 2008.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified her of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the sources thereof.  The RO noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The second VCAA notice the RO sent the Veteran was untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her claim, including service and post-service treatment records. The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology of the Veteran's depression.  

II.  Analysis

The Veteran claims entitlement to service connection for depression.  According to her application for compensation, received in April 2007, written statements she submitted in April 2008 and June 2009, and hearing testimony she presented in April 2010 and November 2011, she developed depression after failing to complete a physical assessment in the time required to stay in the Navy.  Allegedly, she had planned to have a career in the Navy, but was unable to pass the assessment because of physical injuries she sustained to her shins and feet during training.  She questions the accuracy of a report of VA examination indicating that, although she had symptoms of depression during service, she no longer displays such symptoms.  She stresses that, not only does she have symptoms of depression, these symptoms are worsening.  

She also questions the RO's finding that her depression preexisted service and worsened therein.  Initially, she admitted that she had a psychological condition that preexisted service, but argued that it resolved by the time she entered service and then recurred or became aggravated beyond its normal course during service.  Most recently, however, she asserted that she had no problems with depression prior to service and was fine.

Allegedly, prior to service, when she was seven to ten years old, her sister bullied her, which caused anxiety and prompted her to scratch herself (she thought doing so would get her sister's attention and make her stop the beatings), an action some individuals interpreted as a suicide attempt.  She contends that she never saw a psychiatrist or attempted suicide prior to service and, after her sister moved out, began to do well in school, made friends, developed a social life, led a normal life at home with her mom, and won a scholarship.  She asserts that she then entered service and began having problems with her feet and shins, which ultimately led to her discharge.  Allegedly these problems made her feel like a failure and caused her to become depressed.  She contends that, because these problems have worsened since discharge, she still experiences depression as a result.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

In this case, the medical evidence of record conflicts regarding whether the Veteran currently has depression (in August 2007 and June 2010, during VA examinations, examiners diagnosed no psychiatric disability).  However, given that a report of private psychological evaluation conducted in July 2007 and a report of a VA examination conducted in April 2009 include diagnoses of major depressive disorder dated during the course of this appeal, these reports are sufficient to substantiate the Veteran's assertion that she has a psychiatric disorder manifested, in part, as depression.  The question is thus whether this disorder was incurred in or aggravated by service. 

A.  Preexistence

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

As previously noted, the Veteran in this case had active service from December 2006 to March 2007.  On her enlistment examination conducted in October 2006, the examiner noted no psychiatric defects.  This notwithstanding, as discussed below, there is clear and unmistakable evidence of record (two medical opinions found in an in-service report of psychological consultation conducted in February 2007 and a report of VA examination conducted in September 2010) demonstrating that depression existed before acceptance and enrollment into the Veteran's period of active service and was not aggravated beyond its natural progression thereby.  The Veteran is thus not presumed to have been in sound condition with regard to her mental health status when examined, accepted and enrolled into that period of active service.  

More specifically, according to the in-service report of psychological consultation conducted in February 2007, after in-service training for 44 days, the Veteran failed a physical assessment, then developed depressive symptoms, and self-referred to the Recruit Evaluation Unit (REI) for recurring thoughts of cutting herself.  She reported that she had been experiencing such symptoms since the age of 13, had cut herself on numerous occasions in the past, including one and a half years prior to service, and tried to kill herself thrice while in junior high school, including by attempting to drown herself, hang herself and overdose on drugs.  Based on the Veteran's history and a clinical evaluation, REI diagnosed depressive disorder and personality disorder and found that both disorders existed prior to service.  As well, REI recommended entry level separation due to a disqualifying psychiatric condition.  According to the Veteran's DD Form 214, the Veteran was discharged the next month; erroneous entry is noted as the narrative reason for her discharge.    

In a report of VA examination conducted in April 2009, and based on a similar reported history, a VA examiner also found that the Veteran's depression preexisted service.  The examiner acknowledged that there was no documentation of the depression because the Veteran's family did not take her to a doctor when she was younger.  Based on her reported history, he nonetheless concluded that she experienced bouts of moderate depression as a 12- or 13-year old adolescent. 

Read together, these two medical opinions clearly and unmistakably establish that the Veteran had depression prior to her entry into the service.  As explained below, the latter also establishes that this disorder was not aggravated therein.    

The Board acknowledges a contrary medical opinion of record, a report of private psychological evaluation conducted in July 2007, which includes diagnoses of major depressive disorder and generalized anxiety disorder, but relates these disorders directly to the Veteran's active service.  This opinion makes no mention of preexisting depression.  The Board accords this opinion less weight than those previously discussed because it is based solely on a reported medical history that conflicts with those the Veteran reported during service, post-service VA examinations and her second hearing.  When undergoing this evaluation, the Veteran reported that, prior to service, she was extremely healthy and did not experience any behavioral or attitude problems.  When the clinical psychologist inquired about the history the Veteran reported during service to REI, including suicide attempts, she denied all incidents.  Her reported history and the opinion that is based on that history are thus unreliable.    

B.  Aggravation 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).  

In this case, less than one month after the Veteran self-referred to REI, she was discharged from service.  Following its evaluation, REI released the Veteran without limitations and advised her to seek follow-up visits in the mental health clinic if there were problems, but during the period between REI's evaluation and the Veteran's discharge, the Veteran did not seek mental health treatment.  One month after discharge, she visited a physician for a routine pap smear and mentioned that she had had depression for months.  

One medical professional, the VA examiner who evaluated the Veteran in April 2009, has provided an opinion as to whether the Veteran's preexisting depression was aggravated in service.  According to his report, military service did not worsen the Veteran's depression.  He explained that the Veteran had bouts of moderate depression prior to service as a 12- or 13-year old adolescent, for which she did not see a doctor, and since discharge, had had mild to moderate symptomatology.  He pointed out that even though the Veteran had disclosed her depression to her primary care physician, she had not sought treatment therefor.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns full evidentiary weight to the VA examiner's April 2009 opinion.  First, as previously noted, it is the only medical opinion of record addressing whether the Veteran's preexisting depression worsened in disability therein.  Second, it is based on a review of the claims file, the Veteran's most consistently reported medical history, in-service and post-service clinical findings, and rationale.  

The Veteran's assertions represent the only evidence refuting the VA examiner's opinion.  As the Veteran is a layperson lacking in medical training and expertise, however, she is not competent to provide an opinion as to whether a medical condition preexisted service and worsened therein.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In any event, her assertions in general are not credible.  She has contradicted herself consistently during the course of this appeal.  During service, she provided a detailed, comprehensive medical history of preexisting mental health problems.  Subsequently, after filing her claim and undergoing a VA examination, during which an examiner refrained from diagnosing a psychiatric disorder, she obtained her own medical opinion from a private clinical psychologist.  In meeting with this psychologist, she reported a completely different medical history.  When queried about the different history she reported during service, she denied that the incidents occurred as previously explained.  During her first hearing, she again denied preexisting mental health issues.  During the two most recent VA examinations, one conducted prior to the first hearing and one conducted thereafter, she again changed her story and repeated the medical history she reported during service.  

Based primarily on the competent medical evidence of record, the Board finds that the Veteran's preexisting depression did not increase in disability in service.  In light of this finding, the Board concludes that depression was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is not for application.  


ORDER

Service connection for depression is denied.



REMAND

Prior to adjudication of the claims of entitlement to an initial evaluation in excess of 10 percent for shin splint, right lower extremity, entitlement to an initial evaluation in excess of 10 percent for shin splint, left lower extremity, and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis with tendonitis, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, examinations of the Veteran's shins and feet are necessary.  During the course of this appeal, in August 2007 and June 2010, the RO afforded the Veteran such examinations, but the reports of these examinations are inadequate to decide the claims for higher initial evaluations.  During her November 2011 hearing, the Veteran asserted that her shin splints and plantar fasciitis had worsened since the last examination.  In addition, during the most recent examination, she reported flare-ups of shin and foot pain, but the examiner did not address whether the Veteran experienced additional functional limitation during the flare-ups.  

Second, during the June 2010 VA bones examination, the Veteran testified that she had recently quit her job due to leg and foot pain.  During her November 2011 hearing, she reported that she was working as a medical assistant, but that her shin and feet disabilities affected her at work.  To date, no examiner has discussed the extent to which the Veteran's shin and foot disabilities affect her employability.  Moreover, the Veteran has not submitted employment information substantiating her assertions in this regard and the RO has not notified her that she is responsible for doing so.    

The Board thus REMANDS this case for the following action:

1.  Inform the Veteran that she is responsible for submitting employment information to substantiate her contention that her shin and foot disabilities interfere with her employment.  

2.  Arrange for the Veteran to undergo a VA examination in support of her claims for higher initial evaluations for shin splints and plantar fasciitis with tendonitis.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all shin and foot disabilities shown to exist;

b) record all shin and foot symptoms that result from the service-connected disabilities, including, if appropriate, pain on motion and limitation of motion;

c) inquire as to whether the Veteran has flare-ups of these symptoms;

d) note any functional loss caused by the shin and foot symptoms, including during flare-ups and on repetitive use; 

e) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

f) characterize the Veteran's shin splints as slight, moderate or marked; 

g) characterize the Veteran's foot disability as mild, moderate, severe or pronounced; 

h) describe the impact of each of the Veteran's disabilities on her daily activities and employability, including during flare-ups and on repetitive use; 

i) specifically opine whether a shin or foot disability markedly interferes with her employability, or hinders her from securing and/or following substantially gainful employment; 

j) provide detailed rationale, with specific references to the record, for the opinions provided; and   

k) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


